440 So.2d 647 (1983)
In re the Interest of C.L.C., a Child.
STATE of Florida, DEPARTMENT OF HEALTH AND REHABILITATIVE SERVICES, Appellant,
v.
WITHLACOOCHEE AREA LEGAL SERVICES, INC., Appellee.
No. 83-292.
District Court of Appeal of Florida, Fifth District.
November 17, 1983.
James A. Sawyer, Jr., Gainesville, for appellant.
Tommy K. Blackmon, Brooksville, for appellee.
*648 SHARP, Judge.
The Department of Health and Rehabilitative Services (HRS) appeals from a trial court order requiring it to pay Withlacoochee Area Legal Services (Legal Services) three thousand six hundred thirty-one dollars five cents ($3,631.05) for attorney's fees and costs. HRS brought a proceeding in the lower court to permanently sever the parental rights of C.L.C.'s mother, Linda Conley, so that the child could be placed for adoption. The court appointed Legal Services to represent Linda Conley in that law suit and the fees awarded relate to Legal Services' efforts on her behalf.
On appeal both parties concede that there is no statute or other basis upon which to base the award of attorney's fees against HRS. Indigent parents, like Linda Conley, have a constitutional right to be furnished counsel in permanent commitment proceedings which may result in the permanent severance of their parental rights. In Re D.B. and D.S., 385 So.2d 83 (Fla. 1980). However, in such cases, the county, not HRS, is responsible for the payment of the legal fees for appointed counsel. In Re D.B. and D.S.; § 43.28, Fla. Stat. (1981).
Accordingly, the order awarding attorney's fees is
REVERSED.
DAUKSCH, J., and SCOTT, Associate Judge, concur.